                             Atkinson-Baker, Inc.
                               www.depo.com


 1                   UNITED STATES DISTRICT COURT

 2                  EASTERN DISTRICT OF LOUISIANA

 3

 4
     ZACHARY TERRELL                )NO. 2:18-CV-5787
 5                                  )
                    PLAINTIFF,      )SECTION F(5)
 6                                  )
     VERSUS                         )JUDGE MARTIN L.C. FELDMAN
 7                                  )
     TROOPER TROY PICHON, TROOPER   )MAGISTRATE JUDGE
 8   JEFFREY ROACH, LIEUTENANT      )MICHAEL NORTH
     DERRELL WILLIAMS, AND CAPTAIN )
 9   DARRIN NAQUIN, each in their   )
     individual capacities          )
10                                  )
                    DEFENDANTS.     )
11   ------------------------------

12

13

14

15
                        DEPOSITION OF
16
                        ZACHARY TERRELL
17
                     NEW ORLEANS, LOUISIANA
18
                           MAY 1, 2019
19

20

21
     ATKINSON-BAKER, INC.
22   (800) 288-3376
     www.depo.com
23
     REPORTED BY:         CYNTHIA M. HARE, CCR NO. 2010007
24
     FILE NO:   AD03FFB
25




                                                             1
                               Zachary Terrell
                                May 1, 2019
                          Atkinson-Baker, Inc.
                            www.depo.com


 1                 UNITED STATES DISTRICT COURT

 2                EASTERN DISTRICT OF LOUISIANA

 3

 4

 5   ZACHARY TERRELL                )NO. 2:18-CV-5787
                                    )
 6                  PLAINTIFF,      )SECTION F(5)
                                    )
 7   VERSUS                         )JUDGE MARTIN L.C. FELDMAN
                                    )
 8   TROOPER TROY PICHON, TROOPER   )MAGISTRATE JUDGE
     JEFFREY ROACH, LIEUTENANT      )MICHAEL NORTH
 9   DERRELL WILLIAMS, AND CAPTAIN )
     DARRIN NAQUIN, each in their   )
10   individual capacities          )
                                    )
11                  DEFENDANTS.     )
     ------------------------------
12

13

14

15

16
          Deposition of ZACHARY TERRELL, taken on behalf of
17
     Defendants, at 4400 South Carrollton Avenue, New
18
     Orleans, Louisiana 70119, commencing at 1:03 p.m.
19
     Wednesday, May 1, 2019, before Cynthia M. Hare, CCR No.
20
     2010007.
21

22

23

24

25




                                                               2
                            Zachary Terrell
                             May 1, 2019
                        Atkinson-Baker, Inc.
                          www.depo.com


1    A P P E A R A N C E S:
2    FOR PLAINTIFF:
3    MACARTHUR JUSTICE CENTER
     BY: JAMES CRAIG, ESQUIRE
4        EMILY M. WASHINGTON, ESQUIRE
     4400 South Carrollton Avenue
5    New Orleans, Louisiana 70119
6    LAW OFFICE OF ELIZABETH CUMMING
     ELIZABETH CUMMING, ESQUIRE
7    316 South Dorgenois Street
     New Orleans, Louisiana 70119
8
     FOR DEFENDANTS:
9
     BURGLASS AND TANKERSLEY, L.L.C.
10   BY: GREGORY C. FAHRENHOLT
     5213 Airline Drive
11   Metairie, Louisiana 70001
12   LOUISIANA DEPARTMENT OF PUBLIC SAFETY
     BY: JENNIFER DEL MURRAY, ESQUIRE
13   Legal Affairs 7979 Independence Boulevard
     Baton Rouge, Louisiana 70806
14
15
16
17
18
19
20
21
22
23
24
25



                                                 3
                          Zachary Terrell
                           May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1                                   I N D E X
2    WITNESS:       ZACHARY TERRELL
3    EXAMINATION                                   Page
4         By Mr. Fahrenholt                        5,81
5         BY Mr. Craig                               69
6
7    EXHIBITS:
8         Exhibit 1 - Photograph                     81
9
10   QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER:
11        Line 18                                    23
12        Line 6                                     24
13        Line 24                                    60
14        Line 6                                     64
15
16   INFORMATION TO BE SUPPLIED:
17                          (None)
18
19
20
21
22
23
24
25



                                                      4
                             Zachary Terrell
                              May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1                     ZACHARY TERRELL,
2               having first been duly sworn, was
3               examined and testified as follows:
4                            EXAMINATION
5    BY MR. FAHRENHOLT:
6         Q.   Mr. Terrell, my name is Greg
7    Fahrenholt.     We were just introduced a few
8    minutes ago.     I've been appointed by the
9    State to represent the defendants in the
10   lawsuit that you filed in federal court.              I
11   assume you've never done a deposition before;
12   is that correct?
13        A.   No, sir.
14        Q.   I'm sure your attorneys have
15   explained it fully.     Basically, I am here to
16   ask you questions about yourself and about
17   what happened, as you describe in the
18   lawsuit, and what's happened since.
19   Basically, this is my only time to talk to
20   you, so I'm just trying to get an
21   understanding of what happened.              We have the
22   court reporter here.      She's sworn you in, so
23   you're under oath.     It's as if we're in a
24   court of law.     She's going to be taking down
25   all the words we say, so I would just ask you



                                                                5
                             Zachary Terrell
                              May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    if it's a yes or no question, make sure that
2    you say yes or no.       I know it might seem
3    casual because we're just sitting and talking
4    to each other, but I would just ask you not
5    to speak over my questions and I'll try to
6    the same, not to speak when you're speaking,
7    to make it easier for her to take it all
8    down; is that okay?
9         A.    Yes.
10        Q.    I'm going to ask some questions today
11   that probably aren't going to be good at some
12   point.    If anything is confusing to you; in
13   other words, just let me know if you don't
14   understand the question and I'll try to
15   rephrase it.      If you do answer a question,
16   I'm just going to assume that you did
17   understand it; is that fair?
18        A.    Gotcha.
19        Q.    What is your full name?
20        A.    Zachary Terrell.
21        Q.    Date of birth?
22        A.    11/29/88.
23        Q.    What are the last four digits of your
24   Social Security number?
25               MR. CRAIG:



                                                        6
                              Zachary Terrell
                               May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1                      You can answer as to your last
2               four digits.
3               THE WITNESS:
4                      6237.
5    MR. FAHRENHOLT:
6         Q.   And where are you currently living?
7         A.   Uptown.
8         Q.   What's the address?
9         A.   1921 Prytania, Apartment C.
10        Q.   How long have you been living there?
11        A.   Four months.
12        Q.   On the night of June 17, 2017, where
13   were you living at that time?
14        A.   I had no current resident, like -- I
15   was living like, auntie.
16        Q.   Okay.     So you were sometimes living
17   with your aunt?
18        A.   The majority -- you could say that.
19        Q.   And you would stay at other places at
20   other times?
21        A.   Occasionally.
22        Q.   On the morning of June 17, 2017, do
23   you recall where you would have woken up?
24        A.   No.
25        Q.   Tell me a little bit about your



                                                        7
                               Zachary Terrell
                                May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    background.        You have a high school diploma,
2    correct?
3           A.   Yes, sir.     No, I have a GED.
4           Q.   You have a GED, okay.               When did you
5    obtain a GED?
6           A.   2006.
7           Q.   Have you obtained any other type of
8    schooling or training since obtaining your
9    GED?
10          A.   Yes.
11          Q.   Tell me about that.
12          A.   I went to Louisiana Culinary
13   Institute in Baton Rouge.
14          Q.   When did you go to Louisiana Culinary
15   School?
16          Q.   In 2006.
17                MR. CRAIG:
18                        Excuse me.      Can I just ask you to
19                speak up just a little bit?
20                THE WITNESS:
21                        Yes, sir.
22                MR. CRAIG:
23                        I don't know about anybody else,
24                but I think I'm the oldest person in
25                the room and I have a hard time



                                                                    8
                                Zachary Terrell
                                 May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1                 hearing sometimes.
2                 THE WITNESS:
3                        I talk low sometimes.
4                 MR. CRAIG:
5                        That's fine.
6    MR. FAHRENHOLT:
7         Q.     You're currently employed, correct?
8         A.     Yes, sir.
9         Q.     And where are you working?
10        A.     Briquette's.
11        Q.     Briquette's, that's in the Warehouse
12   District?
13        A.     Yes, sir.
14        Q.     What are you doing at Briquette's?
15        A.     Cook.
16        Q.     How long have you been working there?
17        A.     Four months.
18        Q.     I understand in June 2017, on the
19   date of the incident we're here to talk
20   about, you were working at Tujaque's?
21        A.     Yes.
22        Q.     Were you working as a cook at
23   Tujaque's?
24        A.     Yes.
25        Q.     How long had you been working as a



                                                         9
                               Zachary Terrell
                                May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1    cook at Tujaque's?
2            A.   Twenty-one days.
3            Q.   Where had you been working before
4    that?
5            A.   The Napoleon House.
6            Q.   Okay.
7            A.   No, I was working at Tomas.
8            Q.   And these are all jobs as a cook?
9            A.   Yes, sir.
10           Q.   Okay.     Do you remember the day of the
11   incident before you went to work, what
12   happened?      I know you said you don't recall
13   where you stayed the night before; is that
14   correct?
15           A.   Correct.
16           Q.   Do you remember anything about that
17   day?
18           A.   I went to work.
19           Q.   What time did your shift start that
20   day?
21           A.   It started at 10:00, but I get there
22   like 9:30.
23           Q.   This is in the morning?
24           A.   Uh-huh.
25                 MR. CRAIG:



                                                             10
                                 Zachary Terrell
                                  May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1                      Try to say yes or no instead of
2               uh-huh.
3               THE WITNESS:
4                      Yes, I'm sorry.
5               MR. CRAIG:
6                      Thank you.
7    MR. FAHRENHOLT:
8         Q.   And how long was your shift that day?
9         A.   All day.
10        Q.   Do you remember when your shift was
11   scheduled to end?
12        A.   Yes.
13        Q.   Okay, what was that?
14        A.   It was scheduled to end at 4:30.
15        Q.   Okay.
16        A.   But I stayed the rest of the day.
17        Q.   So you worked a double shift?
18        A.   (Nods head up and down)
19        Q.   What time did the night shift end?
20        A.   Like 10:30/11:00.
21        Q.   Did you immediately leave, or did you
22   stay at work for a bit after your shift
23   ended?
24        A.   The intention was to immediately
25   leave.



                                                         11
                             Zachary Terrell
                              May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            Q.   Okay, the intention was to
2    immediately leave.        Did you not immediately
3    leave work?
4            A.   In a way I did, in a way I didn't.
5            Q.   Okay.
6            A.   Does that make sense?
7            Q.   I guess let's start with the way that
8    you did, what did that mean?
9            A.   I clocked out.
10           Q.   And what is the way that you didn't
11   mean?
12           A.   I stood there wait and use the phone.
13           Q.   Who were you calling on the phone?
14           A.   I didn't call no one, I got a call.
15           Q.   Who called you?
16           A.   Logan.
17           Q.   That's Logan Carroll?
18           A.   Yes.
19           Q.   How long have you known Logan
20   Carroll?
21           A.   Since I started working at Tomas.
22           Q.   That's Tomas Bistro?
23           A.   Yes, sir.
24           Q.   And when did you start working at
25   Tomas again?



                                                          12
                                Zachary Terrell
                                 May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1            A.    2011.
2            Q.    So you've known Logan Carroll since
3    2011?
4            A.    Yes.
5            Q.    Did he work in the kitchen with you?
6            A.    Yes.
7            Q.    And what did you discuss on the phone
8    with Logan Carroll while you were still at
9    Tujaque's?
10           A.    My whereabouts.
11           Q.    The fact that you were still at work?
12           A.    Yes.
13           Q.    Did you make plans to meet with him?
14           A.    Yes.
15           Q.    And where did you make plans to meet
16   with him?
17           A.    At his house.
18           Q.    And where is his house located?
19           A.    His mother house on St. Peters and
20   Girod.       That's -- South -- St. Peters and
21   Burgundy.
22                  THE WITNESS:
23                         Is it St. Peter or South Peter?
24                  MR. CRAIG:
25                         Well, you just testify the best



                                                             13
                                 Zachary Terrell
                                  May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1                 you can, if you can, and we'll figure
2                 it out as we go along.
3                 THE WITNESS:
4                      Yeah, I'm still getting used to
5                 the S word, because I was on South
6                 Peter.
7    MR. FAHRENHOLT:
8         Q.    It is confusing, South Peter and St.
9    Peter.    This is the street in the French
10   Quarter we're talking about?
11        A.    Yeah, so it's St. Peter.
12        Q.    So what time did you actually leave
13   Tujaque's?
14        A.    Approximately, like 11:00 something -
15   - approximately, 11:00.
16        Q.    Who was your supervisor at Tujaque's
17   at the time?
18        A.    Chef Gui Sockrider.
19        Q.    You think you left Tujaque's at
20   approximately eleven o'clock?
21        A.    Approximately, yes.
22        Q.    Then immediately after leaving, you
23   walked to your friend Logan Carroll's
24   mother's house?
25        A.    Yes, sir.



                                                          14
                              Zachary Terrell
                               May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            Q.   How long did the walk take?
2            A.   You want me to guess?
3            Q.   I don't want you to guess.         If you
4    don't know, it's fair to say that you don't
5    know.
6            A.   Yeah, I don't know.
7            Q.   Are you a brisk walker, a slow
8    walker?
9            A.   Moderate.
10           Q.   Logan Carroll wasn't working with you
11   at Tujaque's at the time?
12           A.   No, sir.
13           Q.   What happened next after you walked
14   to his mother's house?
15           A.   We went inside.
16           Q.   And how long were you inside?
17           A.   I don't know.
18           Q.   Do you know if it was more or less
19   than five minutes?
20           A.   More than five minutes, less than an
21   hour.
22           Q.   What did you do inside the house with
23   Logan Carroll?
24           A.   Talk.
25           Q.   And then what happened after you



                                                              15
                                Zachary Terrell
                                 May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    talked to Mr. Carroll for however long?
2            A.   We made plans.
3            Q.   And this is all inside the house?
4            A.   Yes, sir.
5            Q.   What were the plans that you had
6    made?
7            A.   To come back and hang out.
8            Q.   Come back from where?
9            A.   I was going to see someone.
10           Q.   Who were you going to see?
11           A.   My brother.
12           Q.   What is your brother's name?
13           A.   Eric.
14           Q.   Eric, okay.     And where were you going
15   to see Eric?
16           A.   In the Treme.
17           Q.   In the Treme, okay.             At a specific
18   location in the Treme?          Do you recall what
19   streets that would have been on?
20           A.   Yeah, I recall, but --
21           Q.   Let me ask you this.             If in your
22   discovery responses it says that your brother
23   lived at the corner of Governor Nicholls and
24   Tonti.
25           A.   Yeah, it does, but you asked the



                                                                  16
                                Zachary Terrell
                                 May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    question, I gave you Eric, you know what I
2    mean?
3            Q.   Yes.
4                  THE WITNESS:
5                        Do I have to give a specific
6                  street?
7                  MR. CRAIG:
8                        If you know.
9                  THE WITNESS:
10                       Well, yes, I was going on
11                 Governor Nicholls and Tonti to see my
12                 brother.
13   MR. FAHRENHOLT:
14           Q.   So that's where you were intending to
15   go --
16           A.   Yes, sir.
17           Q.   -- once you left Logan Carroll's
18   mother's house?
19           A.   Yes, sir.
20           Q.   If I understand your testimony, you
21   went inside the home for some period of time
22   and talked to him, then you made plans to
23   come back after going to see your brother.
24   What happened next?
25           A.   We went outside.        We finished smoking



                                                                17
                                Zachary Terrell
                                 May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    a cigarette.      He offered me his bike, and I
2    left.
3            Q.   How long were you outside?
4            A.   I don't know the specific time.            Not
5    long.
6            Q.   More or less than five minutes?
7            A.   A little more than five minutes.
8            Q.   More or less than ten minutes?
9            A.   Less than ten minutes, more than
10   five.
11           Q.   So between five and ten minutes?
12           A.   (Nods head up and down)
13           Q.   What was the purpose of going to
14   visit with your brother?
15           A.   Just to go see him.
16           Q.   How long did you plan on staying at
17   your brother's?
18           A.   Not long.
19           Q.   I believe it's in your Complaint -- I
20   know I read somewhere that your plan was that
21   Logan Carroll was going to buy drinks for the
22   two of you; is that correct?
23           A.   (Nods head up and down)            I mean, yes.
24           Q.   Do you know where he was going to go
25   buy drinks for you?



                                                                    18
                                Zachary Terrell
                                 May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         A.    No, sir.
2         Q.    Did you give him money to buy drinks
3    for you?
4         A.    No, sir.
5         Q.    He was going to buy the drinks
6    himself?
7         A.    Yes, sir.
8         Q.    And your medical records at
9    University Medical Center, I believe you told
10   the staff that during the day of the 17th at
11   some point you had taken some Tramadol pills,
12   you had smoked marijuana, and you drank some
13   alcohol.    Do you recall doing any of those
14   things?
15               MR. CRAIG:
16                    I'm going to object at this time,
17               and interpose an objection based on
18               the Fifth Amendment.              Mr. -- we have
19               given -- Mr. Terrell has given us,
20               and we have given to counsel for the
21               defendants, the specifics of the
22               charges, which Mr. Carroll was
23               arrested on that night and
24               previously, and the charges which he
25               pled to that night and in previous



                                                                    19
                              Zachary Terrell
                               May 1, 2019
                 Atkinson-Baker, Inc.
                   www.depo.com


1    years.   And our position is further
2    questioning on topics related to
3    potentially illegal conduct is
4    protected by the Fifth Amendment.
5    MR. FAHRENHOLT:
6         My response is that I -- what I'm
7    trying to find out is if he was on
8    any substances that would have
9    affected his memory on the night of
10   the incident.        He already doesn't
11   know where he was that morning.                So I
12   just -- I'm asking the questions to
13   try to get an idea about his memory.
14   His testimony here is based on his
15   memory that night.              I think it's
16   relevant.
17   MR. CRAIG:
18        We would not object to asking him
19   about the state of his memory, or the
20   state of his alertness, if you want
21   to inquire into those topics.              The
22   specific objection is with respect to
23   statements about having taken or
24   ingested specific substances that
25   would constitute a crime under



                                                           20
                   Zachary Terrell
                    May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1                 Louisiana law.
2    MR. FAHRENHOLT:
3         Q.   Okay, I'm going to try to ask you
4    like this.      I'll ask about the alcohol.                  Do
5    you recall if you drank alcohol at any time
6    on the day of the June 17th?
7                 MR. CRAIG:
8                       Yes, you can answer that.
9                 THE WITNESS:
10                      Yes.
11                MR. CRAIG:
12                      When I say "yes," I just meant
13                you can answer that.                I was not
14                coaching you what to say.                Will you
15                please repeat your testimony?
16                THE WITNESS:
17                      Yes.
18   MR. FAHRENHOLT:
19        Q.   What time of day would you have had
20   anything to drink?
21        A.   What time of day?
22        Q.   Yes.
23        A.   At night.
24        Q.   Was it during your shift at work?
25        A.   No.



                                                                       21
                                 Zachary Terrell
                                  May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         Q.   Was it after your shift at work?
2         A.   Yes.
3         Q.   And your shift at work ended at
4    around 10:30; is that your testimony?
5         A.   Yes.
6         Q.   So after 10:30, you had some
7    alcoholic beverages?
8         A.   Yes.
9         Q.   How many drinks did you have?
10        A.   One.
11        Q.   What did you drink?
12        A.   A shot.
13        Q.   A shot of what?
14        A.   Liquor -- we could say bourbon, we
15   could say whiskey, whichever one -- they both
16   brown.
17        Q.   Okay.     Were you inebriated at all
18   from that shot of whiskey?
19        A.   No, sir.
20        Q.   Had you had any more whiskey to drink
21   before you left Logan Carroll's house?
22        A.   No, sir.
23        Q.   Did you have anything to drink at
24   Logan Carroll's house?
25        A.   That's where I had the drink at.



                                                       22
                              Zachary Terrell
                               May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         Q.   Okay, understood.          Without discussing
2    any specific substances, were you under the
3    influence of anything that could have
4    possibly affected your ability to recall what
5    happened that night?
6               MR. CRAIG:
7                       Could you read back the question,
8               and answer it very specifically,
9               please.
10                    -- READ BACK --
11              MR. CRAIG:
12                      You can answer that.
13              THE WITNESS:
14                      At that time?
15   MR. FAHRENHOLT:
16        Q.   Yes.
17        A.   No.
18        Q.   Do you dispute the accuracy of
19   statements in your medical records that you
20   had taken Tramadol and smoked marijuana?
21              MR. CRAIG:
22                      Same objection as before.       We
23              will object to that and instruct him
24              not to answer.
25              MR. FAHRENHOLT:



                                                               23
                              Zachary Terrell
                               May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1                      That's based on the Fifth
2                Amendment?
3                MR. CRAIG:
4                      Yes, sir.       Well, in a -- yes.
5    MR. FAHRENHOLT:
6         Q.    When you were arrested, you had 17
7    individually wrapped bags of powder substance
8    containing heroin in your possession; is that
9    correct?
10               MR. CRAIG:
11                     I'm going to object to that and
12               instruct the witness not to answer.
13               And I would appreciate it if we could
14               take a break so that we can kind of
15               maybe work out -- both, so that I can
16               confer with my colleagues, and
17               potentially work out with you what --
18               where we're coming from and just not
19               wanting to obstruct your deposition.
20               MR. FAHRENHOLT:
21                     Sure.
22               MR. CRAIG:
23                     But trying to protect the record.
24               I just want to -- do also want to say
25               that because of the short duration of



                                                            24
                               Zachary Terrell
                                May 1, 2019
                 Atkinson-Baker, Inc.
                   www.depo.com


1    the statute of limitations time under
2    Section 1983, and the much longer
3    statute of limitations under the
4    criminal laws of Louisiana, it
5    presents certain problems that I
6    think -- I feel I need to protect my
7    client's rights on.
8         So it's certainly not our intent
9    to obstruct your examination, or to -
10   - and, obviously, as some point we're
11   going to talk about the arrest and
12   the plea.     But I feel the need to be
13   conservative, for lack of a better
14   word, in my approach to what I let
15   him testify to on these types of
16   subjects.
17        But let's take a short break, if
18   we can, so that I can confer with co-
19   counsel, and then possibly we might
20   want to have a colloquy off the
21   record just to see if we can kind of
22   figure out an agreed upon plan to let
23   you ask questions you need to ask
24   without endangering our client's
25   constitutional rights.



                                               25
                   Zachary Terrell
                    May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1                MR. FAHRENHOLT:
2                      Sure.
3                      -- OFF THE RECORD --
4    MR. FAHRENHOLT:
5         Q.    Let me back up a bit.              Do you have
6    contact information for Logan Carroll?
7         A.    No, sir.
8         Q.    Do you have a phone number for Logan
9    Carroll?
10        A.    No, sir.
11        Q.    You don't have an address for Logan
12   Carroll?
13        A.    No, sir.
14        Q.    Since you were released from jail
15   earlier this year, have you spoken to Logan
16   Carroll?
17        A.    No, sir.
18        Q.    Since your arrest at all, have you
19   spoken to Logan Carroll?
20        A.    Yes, sir.
21        Q.    When is the last time you spoke to
22   Logan Carroll?
23        A.    Like a year ago.
24        Q.    In what context did you speak with
25   Logan?



                                                                 26
                               Zachary Terrell
                                May 1, 2019
                                Atkinson-Baker, Inc.
                                  www.depo.com


1            A.     Just a two-minute call.
2            Q.     Have you spoken to him since you
3    filed this lawsuit?
4                    MR. CRAIG:
5                         Do you know off the top of your
6                    head when you filed the lawsuit?
7                    THE WITNESS:
8                         Yes, sir.
9    MR. FAHRENHOLT:
10           Q.     And I believe that was in June of
11   2018.        So you've spoken to him since June of
12   2018?
13           A.     Yes, sir.
14           Q.     Did you speak about the lawsuit
15   itself?
16           A.     No, sir.
17           Q.     Have you ever had a discussion with
18   Logan about whether he would be a witness in
19   your lawsuit?
20           A.     No, sir.
21           Q.     Do you know where he works now?
22           A.     No, sir, to be honest with you, I
23   don't know.
24           Q.     When you spoke to him within the last
25   year, did you call him or did he call you?



                                                            27
                                  Zachary Terrell
                                   May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1         A.     I called him.
2         Q.     But you no longer have his number?
3         A.     No, sir.
4         Q.     Let's get back to the time that we
5    were talking about that night.                 You were in
6    the home for some amount of time, then you
7    left and you were on the street, correct?
8         A.     Correct.
9         Q.     And rather than me trying to like
10   repeat what you testified as to what you were
11   doing, what were you doing outside of the
12   home that night?
13        A.     Talking, getting ready to leave.
14        Q.     Where were you standing in relation
15   to Logan?
16        A.     On the sidewalk across from him.
17        Q.     Were you within arm's length of each
18   other?
19        A.     Yes, sir.
20        Q.     Is there any point during that
21   discussion when you would have exchanged any
22   items between the two of you?
23        A.     Yes.
24        Q.     Tell me about that.
25        A.     We were smoking a cigarette.              I gave



                                                                    28
                               Zachary Terrell
                                May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    him my lighter.        That was it.          No real --
2    simple, cordial.        I even put the lighter back
3    up, you know, that's how cordial we were, you
4    know, just standing there.
5         Q.     So at some point there was an
6    exchange of a lighter?
7         A.     Yeah, I think that was like as soon
8    as we walked out the gate.
9         Q.     Were there any other exchanges of
10   items?
11        A.     No, sir.
12        Q.     What kind of phone did you have at
13   the time?
14        A.     A Samsung Core, J something.
15        Q.     Were you using your phone at any
16   point during the time you were talking to
17   Logan Carroll outside?
18        A.     No, sir, I had it in my hand.
19        Q.     At any time when you were talking,
20   and before you left, did you look at the
21   phone?
22        A.     Yes, sir.
23        Q.     What were you looking at on the
24   phone, if you remember?
25        A.     Right before I left, I put my music



                                                               29
                                Zachary Terrell
                                 May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    on.
2          Q.   Do you know if Logan Carroll is a
3    user of Tramadol?
4                MR. CRAIG:
5                      He asked, do you know?      You can
6                answer.
7                THE WITNESS:
8                      No, sir.
9    MR. FAHRENHOLT:
10         Q.   Is the answer that you don't know, or
11   that he does not?
12         A.   The answer is that I don't know.
13         Q.   Do you know if Logan Carroll is a
14   heroin user?
15         A.   Yes, sir.
16         Q.   You do know, or he is?
17         A.   I do know that he is a heroin user.
18         Q.   Okay, he is a heroin user?
19         A.   To my knowledge.
20         Q.   Did you see him use heroin that
21   evening?
22         A.   No, sir.
23         Q.   You spoke to him for some length of
24   time, and then you left, correct?
25         A.   (Nods head up and down)



                                                             30
                              Zachary Terrell
                               May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         Q.     Tell me about leaving, what did you
2    do to leave?
3         A.     I put my headphones on, --
4         Q.     Okay.
5         A.     -- told Logan bye, and I rode off.
6         Q.     And whose bicycle was that?
7         A.     Logan's.
8         Q.     What's the next thing that you
9    remember?
10        A.     Riding to the corner.
11        Q.     Okay.
12        A.     Making my mind up to go around this
13   car instead of waiting.
14        Q.     Okay.
15        A.     Then everything went haywire from
16   there.
17        Q.     While you and Logan were standing on
18   the sidewalk, did you ever see a State Police
19   vehicle drive past you?
20        A.     No, sir.
21        Q.     After you left on the bike, did you
22   see a State Police vehicle behind you?
23        A.     No, sir.
24        Q.     Did you ever see blue lights from a
25   police car behind you?



                                                        31
                              Zachary Terrell
                               May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            A.   No, sir.
2            Q.   Did you ever hear anyone behind you
3    telling you to stop?
4            A.   No, sir.
5            Q.   Did you ever hear anyone running
6    behind you?
7            A.   No, sir.
8            Q.   Where was it on the street -- strike
9    that.
10                 What street were you on when you were
11   stopped?
12           A.   You say "when I was stopped," or when
13   --
14           Q.   Yes.    I'll strike that.
15           A.   No.
16           Q.   See, I told you I'd ask a bad
17   question.      You rode away on St. Peter Street,
18   correct?
19           A.   Yes, sir.
20           Q.   Did you ever turn onto Burgundy
21   Street?
22           A.   Yes, sir.
23           Q.   Which direction did you turn onto
24   Burgundy Street?
25           A.   Left.



                                                           32
                                Zachary Terrell
                                 May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         Q.   That is against oncoming traffic?
2         A.   Yes, sir.
3         Q.   Why were you turning left on Burgundy
4    Street?
5         A.   To go around a car.
6         Q.   Which car is that?
7         A.   Just a pedestrian crossing -- going
8    across.
9         Q.   So there was a car in the
10   intersection of St. Peter and Burgundy, and
11   it's your testimony that you were attempting
12   to go around that?
13        A.   Yes.
14        Q.   And I know at some point you were
15   tased and you fall off your bike, correct?
16        A.   (Nods head up and down)
17        Q.   Where on the street are you at that
18   point?
19        A.   In the middle of the street.
20        Q.   That's the middle of Burgundy Street?
21        A.   Yes, sir.
22        Q.   How far down Burgundy Street from the
23   intersection are you when that happens?
24        A.   Like a car length from the corner.
25   That makes sense?



                                                       33
                             Zachary Terrell
                              May 1, 2019
                          Atkinson-Baker, Inc.
                            www.depo.com


1         Q.   So where you fell was approximately
2    one car length from the intersection of St.
3    Peter and Burgundy Streets; is that correct?
4         A.   That would be about my guess.
5         Q.   You hadn't proceeded any further down
6    the block of Burgundy?
7         A.   No, sir.
8         Q.   Just so I understand, it is your
9    testimony that not once before you were tased
10   do you have any idea that there is a police
11   officer behind you attempting to stop you?
12        A.   No, sir.
13        Q.   And it is your testimony that as far
14   as you're aware, no one told you to stop?
15        A.   No, sir.
16        Q.   How loudly were you playing your
17   music?
18        A.   I had headphones in, all the way up.
19        Q.   All the way up?
20        A.   (Nods head up and down)
21        Q.   Could you -- strike that.
22              At some point as you were riding your
23   bike away from Logan Carroll before you're
24   tased, do you recall dropping anything on the
25   street?



                                                        34
                            Zachary Terrell
                             May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         A.   No, sir.
2         Q.   Do you know whether or not at some
3    point during that ride you would have dropped
4    a blister pack of Tramadol in the street?
5         A.   No, sir.
6         Q.   Is it your testimony that you did not
7    drop a blister pack of Tramadol in the
8    street?
9               MR. CRAIG:
10                     You can answer that.
11              THE WITNESS:
12                     No, sir.
13   MR. FAHRENHOLT:
14        Q.   Is it your testimony that you did
15   not, or is -- did you, or did you not drop a
16   blister pack of Tramadol in the street while
17   you were biking away?
18        A.   To my knowledge, no, sir.
19        Q.   Did you have a silver blister pack of
20   Tramadol in your possession when you were
21   riding away?
22              MR. CRAIG:
23                     You can answer that.
24              THE WITNESS:
25                     Yes, sir.



                                                       35
                             Zachary Terrell
                              May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    MR. FAHRENHOLT:
2            Q.   But it's your testimony you didn't
3    drop it on the street?
4            A.   Not to my knowledge.
5            Q.   To your knowledge, where was the
6    Tramadol pack after you were tased?
7            A.   I don't know.
8            Q.   Do you know if it was in your pocket?
9                  MR. CRAIG:
10                      You can answer that.
11                 THE WITNESS:
12                      I don't know.
13   MR. FAHRENHOLT:
14           Q.   It is your testimony that you were in
15   the middle of the street when you fell on the
16   bike?
17           A.   Yes, sir.
18           Q.   Was there anything around you that
19   you would have struck after you fell off the
20   bike, other than the pavement?
21           A.   Yes, sir, the pavement.
22           Q.   Did you hit a car after you fell?
23           A.   No, sir.
24           Q.   Did you hit any part of the sidewalk
25   or a curb after you fell?



                                                          36
                                Zachary Terrell
                                 May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            A.   No, sir.
2            Q.   Can you describe to me how you fell
3    and what part of your body you landed on?
4            A.   Yes, sir.
5            Q.   Okay.
6            A.   I fell on the left side of my face.
7            Q.   Did you fall off the left side of the
8    bike?
9            A.   No, sir, I was turning right behind a
10   car, and I guess that's when I was tasered,
11   because I fell, like, looking that way --
12   like this way -- because I was going behind a
13   car when -- like this -- I was going around a
14   car and I just went down.            And I just
15   remember looking this way.
16           Q.   So your head was turned to the right?
17           A.   Yes, sir.
18           Q.   Did the bike fall to either side, or
19   did you go over the handle bars?
20           A.   I just fell.
21           Q.   You just fell, okay.            Other than your
22   face, what other parts of your body would
23   have hit the ground?
24           A.   My chest.
25           Q.   Okay.



                                                                    37
                                Zachary Terrell
                                 May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1            A.   The front of my body.
2            Q.   Okay.   What happened next after you
3    fell?
4            A.   A whole bunch of stuff.
5            Q.   Let's start with the first thing.
6    What was the first thing you remember
7    happening after you fell?
8            A.   Getting hit.
9            Q.   Where were you hit?
10           A.   In the head and face area.
11           Q.   Which part of your face?
12           A.   The left side of my face.
13           Q.   Were you hit on the right side of
14   your face at all?
15           A.   No, sir, because it was on the
16   ground.
17           Q.   And how were you hit?
18           A.   Sir?
19           Q.   How were you hit?
20           A.   What you mean "how"?
21           Q.   Okay, let me ask this.            Who hit you?
22           A.   At that point, I was unclear.
23           Q.   When did it become clear who hit you?
24           A.   After I was handcuffed and sat up.
25           Q.   Is it your testimony that you were



                                                                   38
                               Zachary Terrell
                                May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    hit by the police officer, correct?
2         A.    Yes, sir.
3         Q.    What part of the police officer's
4    body struck your face?
5         A.    Fist.
6         Q.    Fist?
7         A.    Feet.
8         Q.    Fist and feet?
9         A.    Yep.
10        Q.    So it's your testimony you were
11   punched?
12        A.    And kicked.
13        Q.    And kicked, okay.         What part of your
14   body was punched?
15        A.    My face and head area.
16        Q.    What part of your body was kicked?
17        A.    My face and head area.
18        Q.    Both punches and the kicks to the
19   left side of your face?
20        A.    Yes.
21        Q.    While you were being punched and
22   kicked, the right side of your face was on
23   the ground?
24        A.    Yes, sir.
25        Q.    Could you move your body at all at



                                                              39
                              Zachary Terrell
                               May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1    this point?
2          A.   No, sir.
3          Q.   Do you have any idea how long it was
4    that you had lost the ability to move?
5          A.   No, sir.
6          Q.   How long were you on the ground?
7          A.   I can't recall.
8          Q.   Other than punches and kicks to your
9    face, did the police officer strike you in
10   any other parts of your body?
11         A.   He kneed me in my back when he was
12   handcuffing me.
13         Q.   Was that while you were on the
14   ground, or is it after you were taken off the
15   ground?
16         A.   While I was on the ground.
17         Q.   So you were handcuffed on the ground?
18         A.   (Nods head up and down)
19         Q.   How did you leave the ground?     Again,
20   bad question.     What happened next?
21         A.   I was dragged to the sidewalk and sat
22   up.
23         Q.   Do you remember which sidewalk you
24   were dragged to?
25         A.   On Burgundy, across the street.



                                                           40
                             Zachary Terrell
                              May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1         Q.    The side closer to Armstrong Park --
2         A.    Yes.
3         Q.    -- or the side --
4         A.    Left side.     Going with the traffic.
5         Q.    Okay.   Other than you and the police
6    officer, was anyone else around that you
7    could see?
8         A.    I'm going to say this, not to my
9    knowledge -- not that I can remember because
10   everything was still fuzzy.
11        Q.    The car that you had biked around,
12   did it leave the scene?
13        A.    I assume so.
14        Q.    Did anybody other than police
15   officers talk to you while you were in
16   handcuffs at the scene?
17        A.    Later, the ambulance.
18        Q.    But until the ambulance came, had
19   anyone talked to you?
20        A.    No, sir.
21        Q.    I understand you say you were dragged
22   and then you were sat up on the sidewalk,
23   correct?
24        A.    (Nods head up and down)
25        Q.    Which trooper sat you up on the



                                                         41
                               Zachary Terrell
                                May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1    sidewalk?
2            A.   I'm going to say this, --
3            Q.   Uh-huh.
4            A.   -- the black one.
5            Q.   Okay.     At that point you don't know
6    anyone's names, that fine.              Did you see
7    another trooper at that time?
8            A.   Not at the moment,           heard him
9            Q.   Okay, you heard another trooper.
10   What did he say?
11           A.   "Search him."
12           Q.   That was it?
13           A.   He said "search him," that's all he
14   said.
15           Q.   Did you see that other trooper?
16           A.   No, sir.
17           Q.   At some point while you were out
18   there, did you see the other trooper?
19           A.   Yes, sir.
20           Q.   How long was it before you saw him?
21           A.   I don't know.
22           Q.   Was it more than a few minutes?
23           A.   I don't know.
24           Q.   The black trooper that stopped you,
25   did he talk to you at any point while -- and



                                                           42
                                 Zachary Terrell
                                  May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1    this is at the scene before EMS comes -- did
2    you have any conversations with the black
3    trooper?
4           A.   He asked me my name.
5           Q.   You told him your name?
6           A.   Yes, sir.
7           Q.   Was there any other conversation?
8           A.   No, sir.
9           Q.   He didn't say anything at all to you?
10          A.   Just asked me my name.
11          Q.   Did you say anything to him?
12          A.   Not to my knowledge.            I was still
13   incoherent, you know what I mean?               A whole
14   bunch just happened, so...
15          Q.   Okay.   After you saw the other
16   trooper, did you have any discussions with
17   him?
18          A.   No, sir.
19          Q.   Before you left in an ambulance, did
20   you see any other State Troopers or NOPD
21   officers at the scene?
22          A.   No, sir.
23          Q.   Do you have any way to estimate how
24   long it was between the time you were tased
25   and the time that EMS arrived at the scene?



                                                               43
                               Zachary Terrell
                                May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            A.   No, sir.
2            Q.   You left the scene in an ambulance?
3            A.   Yes, sir.
4            Q.   Did anyone ride along with you?
5            A.   Not that I know of, in the ambulance.
6    EMS was, I don't know, I was in and out of
7    consciousness.      But I don't think no police
8    was there.
9            Q.   I'm sorry, did you say you were
10   unconscious?
11           A.   In and out of consciousness.
12           Q.   In and out of consciousness.       So you
13   lost consciousness during this event?
14           A.   Yes, sir.
15           Q.   When did you lose consciousness?
16           A.   Throughout the event.
17           Q.   At what point would you have stopped
18   losing consciousness?          I guess I'm trying to
19   understand, you say "through the event," so
20   what -- how long is the event?
21           A.   I don't know.
22           Q.   Did you tell any of the doctors or
23   the EMS that you had lost consciousness?
24           A.   No, sir, I never talked to not one of
25   them.



                                                              44
                                Zachary Terrell
                                 May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1            Q.   Did any of the EMT's ask you any
2    questions?
3            A.   Not that I can remember.
4            Q.   Did they load you onto a stretcher?
5            A.   Yes, sir.
6            Q.   They transported you into the back of
7    an ambulance?
8            A.   Yes, sir.
9            Q.   No one ever asked you anything?
10           A.   Not to my -- not that I remember.
11                 MR. CRAIG:
12                         Greg, let me know when you get to
13                 a stopping point so he can do this
14                 text to his boss.           Or whatever a
15                 natural stopping point is.           Is now
16                 okay?
17                 MR. FAHRENHOLT:
18                         This is fine.
19                              -- BREAK --
20   MR. FAHRENHOLT:
21           Q.   You were taken in the ambulance to
22   University Medical Center; do you remember
23   that?
24           A.   I was taken to the hospital.
25           Q.   Do you remember any discussions you



                                                                 45
                                 Zachary Terrell
                                  May 1, 2019
                          Atkinson-Baker, Inc.
                            www.depo.com


1    would have had with anyone on the staff at
2    University Medical Center?
3         A.   No, sir.
4         Q.   Do you not remember the specifics of
5    any discussions, or do you not remember
6    having any discussions with anyone at all?
7         A.   I don't remember any discussions with
8    any EMS workers or doctors.
9         Q.   What's the next thing you do remember
10   after that?
11        A.   I have one memory of the hospital.
12        Q.   Okay.
13        A.   She was spraying cold water on my
14   eye, and it was cold.
15        Q.   This would have been a nurse?
16        A.   Yeah, whoever was putting stitches in
17   my eye.   They was spraying water in it to
18   clean it out, and it was cold.
19        Q.   You remember having stitches put in
20   your eye at the hospital?
21        A.   Yeah, I got stitches.
22        Q.   Do you remember what other treatment
23   you had gotten at the emergency room?
24        A.   No, sir.
25        Q.   How did you leave the hospital?



                                                       46
                            Zachary Terrell
                             May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         A.   The police walked me out.
2         Q.   Was it the same police officers who
3    had arrested you?
4         A.   Yes, sir.
5         Q.   Did you have any conversations with
6    them at that time?
7         A.   No, sir.
8         Q.   Where did you go from there?
9         A.   Jail.
10        Q.   At any time before they left your
11   presence that night, did they say anything to
12   you, or did you say anything to them?
13              MR. CRAIG:
14                     Object to the form.        All the
15              antecedents.      Do you mind cleaning it
16              up a little?
17   MR. FAHRENHOLT:
18        Q.   Sure.    So they bring you to the jail.
19   Did you have any discussions with either of
20   the police offers on the way to the jail?
21        A.   No, sir.
22        Q.   Did you have any discussions with
23   either of the police officers at the jail?
24        A.   No, sir.
25        Q.   Have you had any discussions with the



                                                            47
                             Zachary Terrell
                              May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    police officers who arrested you since the
2    night of your arrest?
3            A.   No, sir.
4            Q.   Can you describe all the injuries
5    that you've sustained as a result of this
6    incident?
7            A.   Yes.
8            Q.   Okay, can you tell me what injuries
9    you sustained?
10           A.   I had lacerations to the top of my
11   head.
12           Q.   You pointed to the very top?
13           A.   Yeah, top of my head.              All right, I
14   had a laceration to my eye that required nine
15   stitches -- eight/nine stitches.                  I had, all
16   this was messed up.
17           Q.   And you're pointing to the area --
18           A.   My upper lip, my nose, my wrist --
19   injuries to my wrist.
20           Q.   Which wrist?
21           A.   Both of my wrists.
22           Q.   Both wrists, okay.
23           A.   I had injuries to my knees.
24           Q.   Both knees?
25           A.   Yes, sir.     I had injuries to my



                                                                    48
                                Zachary Terrell
                                 May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1    elbow.
2            Q.   Okay.
3            A.   Well, to my arm -- my elbow.           I had
4    mental issues (inaudible). Emotional issues.
5            Q.   And we'll discuss those in a little
6    more detail.         I'm trying to get an idea of
7    the physical injuries.
8            A.   That's it.
9            Q.   Do you know how you sustained the
10   injury to the top of your head?
11           A.   Yes, sir.
12           Q.   How, to your knowledge, did you
13   sustain that injury?
14           A.   To my knowledge, I was kicked in the
15   head.
16           Q.   Okay.     Okay, so when you testified
17   earlier that you were kicked and punched to
18   the left side of your face, you were also
19   kicked to the top of your head?
20                 MR. CRAIG:
21                         Object to the form.        But you can
22                 answer.
23                 THE WITNESS:
24                         Yes, sir.
25           MR. FAHRENHOLT:



                                                                    49
                                 Zachary Terrell
                                  May 1, 2019
                                Atkinson-Baker, Inc.
                                  www.depo.com


1            Q.     The eye laceration, that was on your
2    right eye -- or eyebrow area; is that --
3            A.     Yeah, right.
4            Q.     And that was the part of your head
5    that would have hit the ground after you fell
6    off the bike?
7                    MR. CRAIG:
8                          You can answer.
9                    THE WITNESS:
10                         No, sir.
11   MR. FAHRENHOLT:
12           Q.     Is that -- did you not fall?
13           A.     I fell on this side of my face -- the
14   left side of my face.
15           Q.     You fell on the left side of your
16   face.        Okay.   The left side of your face made
17   contact with the pavement?
18           A.     Yes, sir.
19           Q.     And you didn't have any injuries to
20   the left side of your face, just contact with
21   the pavement?
22           A.     Just a little swelling, that's it.
23           Q.     Okay, so most of the major injuries
24   were to the right side of your face?
25           A.     Yes, sir.



                                                            50
                                  Zachary Terrell
                                   May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         Q.   And it's your testimony that you did
2    not fall onto the right side of your face?
3         A.   Yes, sir.
4         Q.   How long was it after the night of
5    your arrest until the injury on the top of
6    your head had healed?
7         A.   I don't know.
8         Q.   Was it a few weeks, or was it months;
9    do you have any way to estimate it?
10        A.   I don't know, I wasn't counting to
11   see how long it healed.
12        Q.   Do you have any idea how long it was
13   before the laceration over your right eye
14   before that healed?
15        A.   No, sir.
16        Q.   What were the injuries you sustained
17   to your wrists?
18        A.   It was scrapes.
19        Q.   It was scrapes, okay.              And for the
20   record, you're showing me the top of each
21   wrist?
22        A.   Yeah, it was like on the side.
23        Q.   Other than scrapes to your wrists,
24   have you had any other lingering issues with
25   your wrists since the arrest?



                                                                51
                             Zachary Terrell
                              May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         A.    No, sir.
2         Q.    What about the injuries to your
3    knees, can you describe those?
4         A.    Just scrapes.
5         Q.    Just scrapes, okay.            Have you had any
6    lingering issues with your knees since the
7    arrest?
8         A.    No, sir.
9         Q.    All right, and your elbow, that was
10   also just a scrape?
11        A.    (Nods head up and down)
12        Q.    You haven't had any lingering issues?
13        A.    No, sir.
14        Q.    Had you ever treated with a
15   psychiatrist before your arrest?
16        A.    No, sir.
17        Q.    Had you ever been diagnosed with
18   depression by any doctor before your arrest?
19        A.    No, sir.
20        Q.    Had you ever taken any medications
21   for depression before your arrest?
22        A.    No, sir.
23        Q.    You said you've experienced mental
24   issues as a result of your arrest; is that
25   correct?



                                                                  52
                             Zachary Terrell
                              May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1                 MR. CRAIG:
2                      Object to the form.         But you can
3                 answer.
4                 THE WITNESS:
5                      Yes, sir.
6    MR. FAHRENHOLT:
7         Q.   Have you ever received any diagnosis
8    from a doctor regarding your mental issues?
9                 MR. CRAIG:
10                     Object to the form.         But you can
11                answer.
12                THE WITNESS:
13                     Yes, sir.
14   MR. FAHRENHOLT:
15        Q.   What, to your knowledge, is your
16   diagnosis?
17        A.   I was diagnosed with PTSD.
18        Q.   Am I correct that that diagnosis was
19   made while you were at Orleans Parish Prison?
20        A.   Yes, sir.
21        Q.   What sort of treatment have you
22   received for PTSD?        Have you been prescribed
23   medications for your PTSD?
24        A.   Yes, sir.
25        Q.   What medications are you prescribed?



                                                                 53
                               Zachary Terrell
                                May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1    If you know the names.       I know that they're
2    --
3         A.   I only know one name for one of them.
4    I don't remember the name for the other one.
5         Q.   Okay.
6         A.   One of them was Prazosin.
7         Q.   Okay.   You were prescribed that in
8    Orleans Parish?
9         A.   No, sir, in Hunts.
10        Q.   In Hunts, okay.        I know you were
11   arrested and eventually pled guilty and went
12   to prison.   What facilities did you go to?
13        A.   Orleans Parish, Hunts, Bossier, and
14   then Tullulah.
15        Q.   Tullulah?
16        A.   Yeah.
17        Q.   Was it in that order?
18        A.   Yes, sir.
19        Q.   The medication you described, that
20   was prescribed while you were in Hunts?
21        A.   Yes, sir.
22        Q.   To your understanding, what does that
23   medication treat?
24        A.   It's supposed to stop nightmares.
25        Q.   When did you begin having nightmares?



                                                        54
                             Zachary Terrell
                              May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         A.   I don't recall.
2         Q.   Do you still experience nightmares?
3         A.   Yes, sir.
4         Q.   How often do you experience
5    nightmares?
6         A.   Every time I sleep.
7         Q.   Are you still taking medication?
8         A.   No, sir.
9         Q.   Since your release earlier this year,
10   have you treated with any doctors, or
11   psychiatrists, or psychologists for any
12   mental or emotional issues?
13              MR. CRAIG:
14                     Object to the form.         But you can
15              answer.
16              THE WITNESS:
17                     I can say yes, but can we pause?
18              MR. CRAIG:
19                     Not while the question is
20              pending.     But you can answer his
21              question.
22              THE WITNESS:
23                     The answer is yes.
24   MR. FAHRENHOLT?
25        Q.   Who have you treated with?



                                                                 55
                              Zachary Terrell
                               May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         A.   I only saw one person one time.              Dr.
2    Shwery, I saw him one time.
3                 MR. CRAIG:
4                      You need to say the name again
5                 louder.
6                 THE WITNESS:
7                      Dr. Shwery.
8    MR. FAHRENHOLT:
9         Q.   Is that Edward Shwery?              Is it Shwery
10   --
11        A.   I don't know his first name.
12        Q.   -- is it S-H-W-E-R-Y, do you know?
13        A.   Something like that, I guess so.
14   Shwery.
15        Q.   Is that someone that your attorneys
16   had advised that you go see?
17        A.   Yes.
18        Q.   And I suspect that's spelled
19   correctly.     Have you treated with any doctors
20   for any physical injuries that you would
21   relate to any of this incident since you've
22   been released from prison?
23                MR. CRAIG:
24                     Object to the form.            You can
25                answer.



                                                                  56
                               Zachary Terrell
                                May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1                 THE WITNESS:
2                        No, sir.
3    MR. FAHRENHOLT?
4         Q.     Other than nightmares, can you
5    describe any other emotional symptoms you've
6    had since this incident?
7         A.     Yes, sir.     Fear, anxiety, a bunch of
8    them every day.
9         Q.     So you're still experiencing these
10   symptoms?
11        A.     Every day.
12        Q.     Can you describe any other effects
13   this incident has had on your life?
14        A.     Yes.
15        Q.     Okay.
16        A.     When you say -- can you ask the
17   question one more time?
18        Q.     Other than the issues we've already
19   spoken about, are there any -- I know I think
20   you probably understand what I'm trying to
21   ask, but -- what other emotional, physical,
22   or other types of issues have you had since
23   this incident, that you would relate to this
24   incident?
25        A.     I'm trying to figure out how to put



                                                           57
                                Zachary Terrell
                                 May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1    it in words.     Because it's kind of -- I go
2    through it every day, like -- it's like a lot
3    of emotions, you know what I mean?                 I go
4    fear, anger, you know what I'm saying?                    Every
5    day, like -- because I'm always thinking that
6    they going to do me something, so I'm always
7    on guard.     I'm always -- I'm a recluse of
8    myself now, you know what I mean?                 I don't go
9    anywhere no more.       I stay completely away
10   from the area, so it's like I don't know.                    I
11   don't know how to describe it.                 I don't know
12   how to put it in -- I want to put it in my
13   words, you know what I mean?                So that's about
14   the best I can describe it.
15        Q.     Have you had any interactions with
16   the State Troopers who arrested you since
17   that arrest?
18        A.     No, sir.
19        Q.     Have you had any interaction with
20   other State Troopers since your arrest?
21        A.     No, sir.
22        Q.     After your arrest you pled guilty to
23   three charges in Orleans Criminal District
24   Court; is that correct?
25        A.     Yes, sir.



                                                                       58
                               Zachary Terrell
                                May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1          Q.   Do you recall what you pled guilty
2    to?
3          A.   Yes, sir.
4          Q.   Yes?
5          A.   Yes, sir.
6          Q.   What was that?
7          A.   Possession of heroin, possession of
8    Tramadol, and resisting arrest.
9          Q.   Do you recall anything about the
10   court hearing where you pled guilty?
11         A.   Do you want to repeat the question?
12         Q.   Do you remember the court hearing?
13         A.   Yes, sir.
14         Q.   Did you plead guilty in open court?
15         A.   Yes, sir.
16         Q.   Were you asked by the court if you
17   had, in fact, committed those crimes?
18         A.   Yes, sir.
19         Q.   You pled guilty to resisting a police
20   officer, correct?
21         A.   Yes, sir.
22         Q.   What is your understanding of the
23   actions that you committed that were
24   resisting a police officer?
25               MR. CRAIG:



                                                        59
                              Zachary Terrell
                               May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1                        Object to the form.            But you can
2              answer.
3                THE WITNESS:
4                        Rephrase the question.
5    MR. FAHRENHOLT:
6         Q.    What is your understanding of what
7    you did to resist the police officer that you
8    pled guilty to?
9                MR. CRAIG:
10                       Same objection.            You can answer.
11               THE WITNESS:
12                       I don't know what I did to
13               resist.     How can I know I'm resisting
14               if I'm not aware that they're behind
15               me, you know what I mean?               So I don't
16               know what my action -- you know, what
17               I did to constitute as resisting if
18               I'm not aware I'm being chased, you
19               know what I mean?
20   MR. FAHRENHOLT:
21        Q.    But you did, in fact, plead guilty to
22   resisting an officer?
23        A.    Yes, sir.
24        Q.    Did you give heroin to Logan Carroll
25   on the night of your arrest?



                                                                      60
                               Zachary Terrell
                                May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1               MR. CRAIG:
2                      Object to that question for the
3               reasons previously stated.              We
4               instruct the witness not to answer
5               pursuant to the Fifth Amendment.
6               MR. FAHRENHOLT:
7                      But he pled guilty.
8               MR. CRAIG:
9                      Possession.
10              MR. FAHRENHOLT:
11                     Off the record.
12                     -- OFF THE RECORD --
13   MR. FAHRENHOLT:
14        Q.   Did you give Logan Carroll Tramadol
15   on the night of your arrest?
16              MR. CRAIG:
17                     I'm going to object to that,
18              also, actually, and instruct the
19              witness not to answer, pursuant to
20              the Fifth Amendment.              And move to
21              strike the witnesses answer after the
22              objection.
23              MR. FAHRENHOLT:
24                     Off the record again.
25                -- OFF THE RECORD --



                                                                61
                             Zachary Terrell
                              May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1    MR. FAHRENHOLT:
2            Q.    I don't mean to repeat questions from
3    earlier, but I want to make these things
4    clear.       So when you were standing out with
5    Logan Carroll, you did not see the State
6    Police vehicle drive past you at any point?
7            A.    No, sir.
8            Q.    When you were standing on the street
9    with Logan Carroll, you did not see the State
10   Police vehicle approach you before you rode
11   away on the bike?
12           A.    No, sir.
13           Q.    And you did not see the State Police
14   vehicle following you after you left on your
15   bike?
16           A.    No, sir.
17           Q.    And at no point did a State Police
18   vehicle pull on the side of you and someone
19   in the vehicle told you to stop?
20           A.    No, sir.
21           Q.    You didn't see any lights at any time
22   from the State Police vehicle before you were
23   tased?
24           A.    No, sir.
25           Q.    You did not hear a police officer



                                                           62
                                Zachary Terrell
                                 May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1    command you to stop at any point before you
2    were tased?
3         A.   No, sir.
4         Q.   And the only people that have been
5    listed in your discovery responses, aside
6    from State Police employees who would have
7    knowledge of the facts of your lawsuit are
8    Logan Carroll and Gui Sockrider; is that
9    still correct?
10        A.   Yes, sir.
11        Q.   Are you aware of anyone else who
12   could be -- serve as a witness on your behalf
13   if this matter at the trial?
14              MR. CRAIG:
15                     Object to the form.        But you can
16              answer.
17              THE WITNESS:
18                     No, sir.
19   MR. FAHRENHOLT:
20        Q.   You're not aware of any eyewitnesses
21   to the events, other than yourself and the
22   two State Police troopers that you name in
23   this lawsuit; is that correct?
24        A.   Yes, sir.
25        Q.   I know what the response to these



                                                                63
                             Zachary Terrell
                              May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1    questions will be, but I am going to ask them
2    just for the record.
3               MR. CRAIG:
4                      Sure.
5    MR. FAHRENHOLT:
6         Q.   Did you have 17 individually wrapped
7    bags of heroin in your possession at the time
8    that you were tased?
9               MR. CRAIG:
10                     Object to that question, and
11              we're going to instruct the witness
12              not to answer pursuant to the Fifth
13              Amendment.
14              MR. FAHRENHOLT:
15                     That objection is based on the
16              Fifth Amendment?           Okay.
17   MR. FAHRENHOLT:
18        Q.   Were you in possession of a plastic
19   bag with 15 Tramadol pills and a blister pack
20   of six Tramadol pills at the time that you
21   were arrested?
22              MR. CRAIG:
23                     Hold on just a second.      May I
24              inquire, you're asking was he in
25              possession of Tramadol at the time he



                                                           64
                               Zachary Terrell
                                May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1               was stopped?
2               MR. FAHRENHOLT:
3                      Correct.
4               MR. CRAIG:
5                      We'll let -- you can answer that
6               question.     Would you mind repeating
7               it, Greg?
8    MR. FAHRENHOLT:
9         Q.   Were you in possession -- is it
10   correct that you were in possession of a
11   plastic bag containing 15 Tramadol pills and
12   a blister pack containing six Tramadol pills
13   at the time that you were tased and arrested?
14              MR. CRAIG:
15                     You can answer that.
16              THE WITNESS:
17                     Yes and no.
18   MR. FAHRENHOLT:
19        Q.   What is the yes, and what is the no?
20        A.   Yes, I had heroin; yes, I had
21   Tramadols; yes -- I mean, no, I didn't -- I
22   meant, I mis-spoke.      I don't know about that
23   blister pack yet, 'cause that was on the
24   ground.
25        Q.   Okay.    Did you have a prescription



                                                          65
                              Zachary Terrell
                               May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1    for Tramadol at the time?
2         A.   No, sir.
3         Q.   Did you have any existing physical
4    condition, which caused you chronic pain?
5               MR. CRAIG:
6                       Object to the form.           Can you -- I
7               think I know the context, but it was
8               a little broad just the way it was
9               asked.     You mean at the time of the
10              stop?
11              MR. FAHRENHOLT:
12                      Yes.     I'll strike that.
13   MR. FAHRENHOLT:
14        Q.   While you were on the sidewalk, did
15   you hand a bag of heroin to Logan Carroll?
16        A.   No, sir.
17              MR. CRAIG:
18                      Object to the form.           Hold up --
19              While you were on the sidewalk, did
20              you hand the bag to Logan --
21              MR. FAHRENHOLT:
22                      Yes.
23              MR. CRAIG:
24                      I'll withdraw the objection, I'm
25              sorry.     You can answer that.



                                                                     66
                                 Zachary Terrell
                                  May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1               THE WITNESS:
2                      No, sir.
3    MR. FAHRENHOLT:
4         Q.   While you were on the sidewalk, did
5    you hand any Tramadol pills to Logan Carroll?
6         A.   No, sir.
7         Q.   While you were on the sidewalk, did
8    Logan Carroll give you any cash?
9         A.   No, sir.
10        Q.   I want to be clear, I don't want to
11   know the substance of any conversations you
12   had with your lawyers, but how did you come
13   into contact with the MacArthur Justice
14   Center?
15              MR. CRAIG:
16                     He's specifically asking not what
17              any lawyer told you, but how did you
18              come to meet us?
19              THE WITNESS:
20                     They came to me.
21   MR. FAHRENHOLT:
22        Q.   The MacArthur Justice Center
23   approached you.
24        A.   (Nods head up and down)
25              MR. FAHRENHOLT:



                                                           67
                             Zachary Terrell
                              May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1                      Okay.     I have no further
2               questions.
3               MR. CRAIG;
4                      May I -- before you end your
5               examination, I do want to withdraw,
6               and I think the witness, our client,
7               answered the question anyway, but the
8               first of your list of questions on
9               this most recent series about the
10              heroin, asking him whether he had
11              heroin in his possession; he did
12              plead guilty to possession of heroin,
13              so just so the record is clear, I
14              will withdraw my Fifth Amendment
15              objection to that.
16                     And if you want to repose that
17              question, I will withdraw our
18              instruction to the witness not to
19              answer.
20   MR. FAHRENHOLT:
21        Q.   Is it correct at the time of your
22   arrest that you were in possession of 17
23   individually wrapped bags of heroin?
24              MR. CRAIG:
25                     You can answer.



                                                        68
                               Zachary Terrell
                                May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1               THE WITNESS:
2                      Yes.
3    MR. FAHRENHOLT:
4         Q.   And I believe it's my understanding
5    from earlier, you are not, yourself, a user
6    of heroin; is that correct?
7               MR. CRAIG:
8                      You can answer that.
9               THE WITNESS:
10                     Yes, sir.
11              MR. FAHRENHOLT:
12                     I believe that will end my
13              questions.
14                              EXAMINATION
15   BY MR. CRAIG:
16        Q.   So I do have some questions.               Mr.
17   Terrell, let me start with this.                We took a
18   break briefly a little bit ago, and I just
19   want to be clear for the record, where were
20   you during that break?
21        A.   Outside smoking.
22        Q.   You were outside smoking?               And were
23   any of the three of your attorneys there with
24   you during that break?
25        A.   No, sir.



                                                                  69
                                Zachary Terrell
                                 May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         Q.    So let me ask you about -- we talked
2    -- you answered questions from Mr. Fahrenholt
3    about your injuries to your head.             And I
4    believe, if I'm not mistaken, you testified
5    that you had a laceration that required
6    stitches above your right eye; is that
7    correct?
8         A.    Yes, sir.
9         Q.    What do you know -- strike that.
10                What was the cause of the lacerations
11   over your right eye?
12                MR. FAHRENHOLT:
13                     Object to the form of the
14                question, but he can answer.
15                THE WITNESS:
16                     I was kicked and punched right
17                there, so I think that's where the
18                injury come from.         That's what you're
19                asking me?
20   MR. CRAIG:
21        Q.    That's what I'm asking you.           What I'm
22   asking you is where did the injury come from?
23        A.    From the State Trooper.
24        Q.    Well, from the State Trooper, but
25   from what particular actions of the State



                                                                 70
                               Zachary Terrell
                                May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1    Trooper?
2         A.    From him punching me and kicking me
3    in the head and face area.
4         Q.    Okay.   So I'm a little confused about
5    your earlier testimony, so I want to kind of
6    walk back through it.         And I want to start
7    from the point at which you're on the
8    bicycle.    You are trying to get around a car
9    that was on Burgundy Street?
10        A.    Yes, sir.
11        Q.    Do you remember starting from that
12   point to your previous testimony with Mr.
13   Fahrenholt?
14        A.    Yes, sir.
15        Q.    Okay, so remind me what direction --
16   from what side of Burgundy to -- well, just
17   trace your path.       You're on St. Peter, on the
18   bike, the car is there, you want to go around
19   it, which way did you go?
20        A.    I turned left to go behind the car
21   because the car is still at the corner, about
22   to cross the intersection.            I'm not going
23   across because the car -- I can't cross in
24   front of it because it's about to start
25   moving.    I know that already.             So I'm going



                                                                71
                               Zachary Terrell
                                May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    around it to go behind it because I know the
2    next car got to stop, you know what I mean?
3            Q.   Okay.
4            A.   That's why I'm taking a left on
5    Burgundy, because I could have just crossed
6    straight across Burgundy, you know what I
7    mean?
8            Q.   Yes.
9            A.   But a car was coming so I went around
10   it because I'm on a bike, and that's about as
11   far as I got.
12           Q.   And so the time while you were
13   crossing Burgundy, you were in the
14   intersection, or around the intersection of
15   Burgundy and St. Peter?
16           A.   Yes, sir, like about a car length off
17   the block because, you know, I'm going around
18   the car.      He stopped at the intersection, so
19   I'm like, I got to go around him.
20           Q.   Okay, and you just said you turned
21   left?
22           A.   Yeah, left on the block.
23           Q.   And then at some point when you're in
24   the road on the bike, something happened.
25   And your testimony, I think, is that's the



                                                          72
                              Zachary Terrell
                               May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1    point where you were tased, --
2         A.   Yes, sir.
3         Q.   -- is that what you said before?
4         A.   Yes, sir.
5         Q.   So you're tased, you're on the bike,
6    what direction are you falling -- what side
7    of you is falling?
8         A.   I'm falling straight this way,
9    because keep in mind, I'm in the middle of a
10   turn, and I fell.
11        Q.   Okay, so let the record reflect that
12   you're moving your hand parallel with the end
13   of the table, with the edge of the table in
14   the conference room, you're turning it --
15        A.   Right, say right, because I'm going
16   back like around the car.
17        Q.   So you -- to go around the car, you
18   turned left and you were beginning to turn
19   right?
20        A.   Yes, sir.
21        Q.   Okay, to continue down St. Peter; is
22   that --
23        A.   Across the street, yeah.
24        Q.   And then you fell which direction?
25        A.   I fell this way.



                                                      73
                             Zachary Terrell
                              May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1         Q.   And what direction is that?
2         A.   I'm going to say left.
3         Q.   Well, you --
4         A.   That's right, that's my left.
5         Q.   Okay, which is it?
6         A.   Right.
7                 MR. CRAIG:
8                       And let the record reflect that
9                 during this entire -- during his
10                entire answer, the witness was
11                turning his hand to the right, even
12                when he was saying left.
13   MR. CRAIG:
14        Q.   Okay, so let's make sure because this
15   gets confusing.
16        A.   It does.
17        Q.   And I'm very sorry, like counsel
18   opposite, to have to repeat this.             When you
19   fell off the bike, which side of you fell
20   towards the pavement?
21        A.   My -- well, the front of me fell.              It
22   was like this.
23        Q.   Okay.
24        A.   I can't -- I can't --
25        Q.   I understand -- okay, I'm sorry.



                                                                   74
                               Zachary Terrell
                                May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            A.   Well, I guess I can't -- I'm trying
2    to describe it the best way I can, you know
3    what I mean?
4            Q.   Yes, we know.
5            A.   When I fell off the bike, I know what
6    direction I fell in because I was holding the
7    bike, and I'm looking because I'm well aware
8    there was a car right there, you know what I
9    mean?
10           Q.   And you were facing traffic?
11           A.   There you -- no, I'm -- you can say
12   traffic coming to me.          I'm facing traffic
13   because I'm crossing, you know what I mean?
14           Q.   Yes, sir.    Yes, because you are --
15   because you're going across Burgundy --
16           A.   There you go.
17           Q.   -- with the intention of turning back
18   onto St. Peter to continue going in the same
19   direction on St. Peter to your brother's
20   house?
21           A.   Yes, indeed -- yes, sir.
22           Q.   And so what -- and so what side of
23   your head struck the pavement when you went
24   down?
25           A.   The left side of my face struck the



                                                          75
                                Zachary Terrell
                                 May 1, 2019
                                 Atkinson-Baker, Inc.
                                   www.depo.com


1    pavement.
2            Q.     Okay, this is where I'm getting
3    confused.        Because you've been -- and I'm
4    honestly confused, because you've been, the
5    whole time you've been motioning, you've been
6    motioning to your right.
7            A.     Yes, sir.     But if I'm looking -- are
8    you ready?
9            Q.     I'm always ready.
10           A.     If I'm looking to my left -- I'm
11   looking in the way that traffic going,
12   because I am aware there is a car right here.
13           Q.     Okay.
14           A.     I'm going down, I can't control that.
15           Q.     Yes.
16           A.     Because that's inevitable, you know
17   what I mean?           I'm going down and I can't
18   control it, but I'm looking because I'm
19   trying to see where I'm falling.                   There's a
20   car here now, you know what I mean?
21           Q.     Right.
22           A.     I have to see -- you know what I
23   mean?        Because I know I'm falling, I can't
24   control it, I'm going down.                 I can't move, I
25   can't do nothing, I'm going down.                   So my best



                                                                      76
                                   Zachary Terrell
                                    May 1, 2019
                             Atkinson-Baker, Inc.
                               www.depo.com


1    option is to look, you know what I mean?
2         Q.     Okay.
3         A.     And I just fell.
4         Q.     So you fell to your right, but the
5    left side of your head is what struck the
6    pavement?
7         A.     Yes, sir.
8         Q.     So let me just make sure I understand
9    it from this perspective.           For Burgundy --
10   one direction down Burgundy is towards Canal
11   Street, correct?
12        A.     Yes, sir.
13        Q.     And one direction is like the
14   Marigny, I guess, Esplanade.                Okay.
15                You talked about your wrists in your
16   testimony with Mr. Fahrenholt; do you
17   remember that?
18        A.     Yes, sir.
19        Q.     I want to show you a picture that's
20   already been provided in our discovery to Mr.
21   Fahrenholt.     I'm sorry, sir, I only have one
22   picture of it, but there it is.                Do you
23   recognize that picture?
24        A.     Yes, sir.
25        Q.     What is it a picture of?



                                                             77
                               Zachary Terrell
                                May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         A.   My wrist.
2         Q.   And this is a bandage that's
3    apparently been taken off.          And then what is
4    this pinkish spot on your wrist?
5         A.   That's my skin.
6         Q.   And do you know how it came to be
7    that that flesh was scraped off your skin?
8         A.   Yes, sir.
9         Q.   What happened?
10        A.   When I was handcuffed, he grabbed me
11   and pulled me to the sidewalk, and that's
12   where those injuries occurred from, from the
13   handcuffs on my wrist.
14        Q.   Which -- where were your wrists when
15   they were handcuffed?
16        A.   Behind my back.
17        Q.   So in your previous testimony, I
18   think you said you were dragged --
19        A.   Yes, sir.
20        Q.   -- by one of the troopers to the side
21   of the street?
22        A.   Yes, sir.
23        Q.   What -- how -- can you describe what
24   part of the trooper was holding what part of
25   you for that dragging?



                                                            78
                             Zachary Terrell
                              May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1         A.   Rephrase it -- I mean, repeat it.
2         Q.   Yeah, see, he's not the only one that
3    asks bad questions.
4                 What part of the trooper was holding
5    you and pulling you?        It was his hand, of
6    course, where was his hand?
7         A.   On the handcuffs -- on the chain of
8    the handcuffs.
9         Q.   Which were behind you?
10        A.   Yes, sir.
11                MR. CRAIG:
12                     That's all I have.         It's actually
13                not all I have.        I misunderstood
14                something.
15   MR. CRAIG:
16        Q.   Mr. Fahrenholt also asked you about
17   prescriptions that you were given during the
18   time you were incarcerated.            And you talked
19   about a prescription that you were given at
20   Hunt, and I don't remember the name of the
21   prescription.     Were you prescribed anything
22   at any other of the facilities which you were
23   housed?
24        A.   Yes, sir.
25        Q.   And where were you when you were



                                                                  79
                               Zachary Terrell
                                May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    prescribed something else?
2            A.   I was in Orleans Parish Prison when I
3    first got it.
4            Q.   And do you recall what you were
5    prescribed in Orleans Parish Prison?
6            A.   I can't think of the name of the
7    pill, but I was prescribed something for PTSD
8    because I went saw -- I filled out a mental
9    health card, and I want to say a psychiatrist
10   but I can't say she was a psychiatrist, I
11   don't know for a fact, you know what I mean?
12   But I went and talked to her, and she
13   prescribed me some medicine to help me sleep.
14           Q.   And did you ultimately take that
15   medicine?
16           A.   Yes and no.
17           Q.   In what way yes, and what way no?
18           A.   In the beginning I took it because I
19   was sleep deprived, you know what I mean?        To
20   see if it would work, but then it don't work
21   so I just stopped taking it, you know what I
22   mean?
23           Q.   And did you go to Hunt before or
24   after Orleans?
25           A.   After.



                                                           80
                                Zachary Terrell
                                 May 1, 2019
                              Atkinson-Baker, Inc.
                                www.depo.com


1            Q.   And when you were prescribed the drug
2    that you named at Hunt, did you take that
3    drug?
4            A.   Yes, sir.
5                  MR. CRAIG:
6                       I think that's all we have --
7                  that's all we have.            Oh, I'm sorry,
8                  I'm going to mark this as Exhibit 1
9                  to the deposition.
10                            RE-EXAMINATION
11   BY MR. FAHRENHOLT:
12           Q.   I just want to follow-up on the left
13   side and right side and where you were, just
14   so that I can understand.            So there is a car
15   at the intersection of Burgundy and St. Peter
16   -- on Burgundy, stopped at a stop sign at St.
17   Peter; is that correct?
18           A.   Yes, sir.
19           Q.   And you turned --
20           A.   I said Burgundy.        Say Burgundy,
21   because Burgundy is the one-way.
22           Q.   And you turn onto Burgundy for the
23   purpose of looping around the back of this
24   car?
25           A.   Yes, sir.



                                                                   81
                                Zachary Terrell
                                 May 1, 2019
                               Atkinson-Baker, Inc.
                                 www.depo.com


1            Q.   And the car then pulls away?
2            A.   Yeah, as I was going around it, it
3    was starting, you know, to go on his journey.
4            Q.   So you had turned to the right on the
5    bike at some point?
6            A.   Yeah, I went this way, to turn the
7    corner to get behind the car, then I turned
8    back around, you could say right across the
9    street.
10           Q.   Okay.     Where were you looking at that
11   time?
12           A.   I was looking, like I told you, I was
13   going across the street so I'm looking
14   straight, and when I knew I was going down,
15   'cause I couldn't think of nothing else but
16   going down.      I just knew to look this way
17   because I had the presence of mind that a car
18   was right here.         Does that make sense -- am I
19   explaining it right?          I mean, I'm telling you
20   for you to understand?
21           Q.   I think I understand what you're
22   saying, yes.         So your head was turned to the
23   left, or you turned your head to the left.
24                 MR. CRAIG:
25                         Object to the form.



                                                             82
                                 Zachary Terrell
                                  May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    MR. FAHRENHOLT:
2         Q.   I guess, when you were tased, was
3    your head straight and then you turned it to
4    the left, or was your head already turned and
5    looking to the left when you were tased?
6               MR. CRAIG:
7                       Object to the form.        You can
8               answer.
9               THE WITNESS:
10                      I'm going to say I don't know
11              because I can't say if I was watching
12              this burgundy car, you know what I
13              mean, or I was watching my direction,
14              you know, what I mean, at the moment.
15              I just know when I got tased, I had a
16              present of mind that that car was
17              there.     Does that make sense?        I just
18              knew that -- that's like walking in a
19              hole in the street, you know what I
20              mean?     If I know the hole there, I
21              don't give a damn if it's dark or
22              not.
23   MR. FAHRENHOLT:
24        Q.   And you fell to the right side of the
25   bike, so the side back towards St. Peter



                                                                 83
                              Zachary Terrell
                               May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    Street; is that correct:
2               MR. CRAIG:
3                      Object to form.
4               THE WITNESS:
5                      I fell this way, right.
6    MR. FAHRENHOLT:
7         Q.   And you were motioning -- you were
8    moving your hand over to the right side; is
9    that accurate?
10        A.   Motioning my hand, yes, sir, --
11        Q.   Okay.
12        A.   -- to the right side.
13        Q.   And your head is turned to the left?
14              MR. CRAIG:
15                     Object to the form.
16   MR. FAHRENHOLT:
17        Q.   Yes or no?
18        A.   I'm going to say -- I'm going to say
19   I don't know.     Because, listen, I can't say
20   for a fact whether my head was this way.      I
21   just know when I fell, I looked this way.
22   That's all.
23        Q.   Okay, so you fall to the right with
24   your head turned to the left, and it's your
25   testimony that the left side of your face hit



                                                       84
                              Zachary Terrell
                               May 1, 2019
                            Atkinson-Baker, Inc.
                              www.depo.com


1    the street; is that correct?
2               MR. CRAIG:
3                       Object to the form.
4               THE WITNESS:
5                       Yes, sir.
6    MR. FAHRENHOLT:
7         Q.   Okay.     One other follow-up on
8    something I asked earlier.           When did the
9    MacArthur Justice Center approach you about
10   representing you, if you recall?
11        A.   I'm going to say this, I don't know
12   because I can't tell you was it a week or was
13   it four days, you know what I'm saying?
14        Q.   Was it before you pled guilty?
15        A.   Yes, sir.
16              MR. FAHRENHOLT:
17                      Okay, that's good enough.        I have
18              no other questions.
19              MR. CRAIG:
20                      We have no further questions,
21              also.
22   (The deposition was concluded at 3:05 p.m.)
23
24
25



                                                                  85
                              Zachary Terrell
                               May 1, 2019
                        Atkinson-Baker, Inc.
                          www.depo.com


1               REPORTER'S CERTIFICATE
2
3         This certification is valid only for a
4    transcript accompanied by my original
5    signature and original required seal on this
6    certificate.
7         I, CYNTHIA M. HARE, Certified Court
8    Reporter in and for the State of Louisiana,
9    as the officer before whom this testimony was
10   taken, do hereby certify that ZACHARY
11   TERRELL, after having been duly sworn by me
12   upon authority of R.S. 37:2554, did testify
13   on the 1st day of May 2019, at New Orleans,
14   Louisiana, as hereinbefore set forth in the
15   foregoing 85 pages; that this testimony was
16   reported by me in the Voicewriting reporting
17   method, was prepared and transcribed by me or
18   under my personal direction and supervision,
19   and is true and correct to the best of my
20   ability and understanding; that the
21   transcript has been prepared in compliance
22   with the transcript format guidelines
23   required by statute and rules of the board;
24   that I am informed about the complete
25   arrangement, financial or otherwise, with the



                                                     86
                          Zachary Terrell
                           May 1, 2019
                           Atkinson-Baker, Inc.
                             www.depo.com


1    person or entity making arrangements for
2    deposition services; that I have acted in
3    compliance with the prohibition on
4    contractual relationships, as defined by
5    Louisiana Code of Civil Procedure Article
6    1434 and rules of the board; that I have no
7    actual knowledge of any prohibited employment
8    or contractual relationship, direct or
9    indirect, between a court reporting firm and
10   any party litigant in this matter, nor is
11   there any such relationship between myself
12   and a party litigant in this matter; that I
13   am not related to counsel or to any of the
14   parties hereto, I am in no manner associated
15   with counsel for any of the interested
16   parties to this litigation, and I am in no
17   way concerned with the outcome thereof.
18        This 10th day of May 2019, Metairie,
19   Louisiana.
20
21                _________________________________
22                CYNTHIA M. HARE, C.C.R. NO2010007
23
24
25



                                                      87
                             Zachary Terrell
                              May 1, 2019
